Citation Nr: 0115819	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  00-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis of the 
hands, wrists, ankles, and feet.

3.  Entitlement to service connection for cold injury 
residuals of the hands and the feet, claimed as cold 
sensitivity.  

4.  Entitlement to service connection for a bilateral ankle 
disability, claimed as swollen ankles.

5.  Entitlement to service connection for a chronic sleep 
disturbance.  

6.  Entitlement to service connection for a disorder 
characterized as night pain.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims on appeal.

Attempts to locate the veteran's service medical records have 
been unsuccessful.  Apparently, his records were destroyed in 
the fire at the National Personnel Records Center (NPRC) in 
1973.  Service medical records currently associated with the 
claims file include the December 1952 separation examination 
and a Report of Medical History.  The Board is mindful that 
in a case, such as this one where service medical records 
have been lost, there is a heightened duty to assist the 
veteran in developing the evidence that might support his 
claim.  See Cuevas v. Principi, 3 Vet. App. 542 (1992).  This 
heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  


REMAND

In light of the change in the law discussed below and the 
need for additional medical evidence, the Board finds that 
due process requires a remand of the case.  Specifically, on 
November 9, 2000, while the appeal was pending, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  In part, due to this change in 
the law, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  A remand of these issues for 
consideration under the VCAA was requested by the veteran's 
representative.

In addition, the Board finds that further medical development 
is in order.  Specifically, the veteran maintains that he is 
entitled to service connection for hypertension, arthritis, 
cold injury residuals, sleep problems, night pain, and 
swollen ankles.  While he had been diagnosed with 
hypertension, mild generalized arthritis of the hands, 
ankles, feet, and wrists, and cold exposure to the hands and 
feet, it is not clear from the record whether there is causal 
relationship between his currently-diagnosed disorders and 
military service.  Parenthetically, the Board notes that a VA 
examiner concluded that there was no relationship between the 
veteran's hypertension and claimed cold injury, but the Board 
finds that an opinion is needed with respect to the claim on 
a direct basis.  Moreover, the Board finds that further 
development is needed in order to determine whether the 
veteran's complaints of sleep disturbance, night pain, and 
swollen ankles are part and parcel of his already-diagnosed 
disorders or whether those complaints are manifestations of 
separate and distinct disease processes.  Accordingly, the 
Board finds that additional development of the claims is 
needed.

Further, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
report any recent treatment, to provide 
pertinent records, or request the RO's 
assistance in obtaining any records not 
currently in the claims file.  The RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  The veteran's failure to 
indicate that there has been recent 
pertinent treatment and otherwise assist 
in getting the records will be taken as 
an indication that there are no pertinent 
treatment records that should or can be 
obtained.

2.   The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, and whether additional 
records are received or not, the RO 
should return the claims file to 
physician who examined the veteran for 
residuals of cold injuries in February 
1999 for opinions as to the following 
questions:

? What is the nature of the veteran's 
complaints as they relate to his claim 
of cold injury residuals?

? If cold injury residuals are shown, is 
it as likely as not that the cold 
injury residuals were incurred during 
military service?

? Is it as likely as not that the 
veteran's currently-diagnosed 
hypertension was incurred during 
military service?  If the hypertension 
was not incurred during military 
service, does the hypertension worsen 
any symptoms which the veteran 
currently has as a result of cold 
injuries he sustained during military 
service?

? Is it likely that the veteran's 
currently-diagnosed arthritis of the 
hands, wrists, feet, and ankles was 
incurred during military service or is 
related to his exposure to cold during 
such service?

? Are the veteran's complaints of sleep 
disturbance, night pain, and/or 
swollen ankles part and parcel of his 
currently-diagnosed hypertension or 
arthritis or are they considered 
separate diagnostic entities?

? If the complaints of sleep 
disturbance, night pain, and/or 
swollen ankles are considered separate 
diagnostic entities, what are the 
appropriate medical diagnoses 
associated with these complaints?

If examinations are necessary to address 
the above questions, they should be so 
ordered.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the physician(s). 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issues on appeal.  In so doing, the RO is 
to consider all records, including those 
received in response to the actions 
requested above and those received by the 
RO since the last statement of the case.  
In the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


